UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1158



NEW YORK MARINE & GENERAL INSURANCE COMPANY, a
New York corporation,

                                               Plaintiff - Appellee,

          versus


JAMES BECKER,

                                              Defendant - Appellant,

          and


BECK ELECTRIC COMPANY, INCORPORATED,

                                                           Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Carl Horn, III, Chief
Magistrate Judge. (3:05-cv-00373)


Submitted:   August 29, 2007             Decided:   November 19, 2007


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Becker, Appellant Pro Se.    Brenda Krebs Orrison, James
Alexander Porter, PORTER & ORRISON, LLP., Atlanta, Georgia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           James E. Becker, president of Beck Electric Co., Inc.,1

appeals the magistrate judge’s2 order granting in part and denying

in part plaintiff’s motion for summary judgment on plaintiff’s

claim for breach of an indemnity agreement, denying plaintiff’s

motion to strike Becker’s affidavit submitted in opposition to the

motion for summary judgment, denying Becker’s “Motion for Judicial

Notice of Adjudicative Facts,” and awarding plaintiff attorneys’

fees.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.   See New York Marine & Gen. Ins. Co. v. Becker, No. 3:05-cv-

00373 (W.D.N.C. Jan. 16, 2007).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




     1
      Although plaintiff also brought suit against Beck Electric
and Frances and Rachel Loth, a default judgment was entered against
the Loths in May 2006, and Beck Electric was dismissed as a party
to the appeal in May 2007.
     2
      The parties consented to the magistrate judge’s jurisdiction
pursuant to 28 U.S.C. § 636(c) (2000).

                               - 3 -